DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 7, 2018.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 
Claims 1-4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kinsbron et al. (U.S. Pat. 4,432,132) in view of Dill et al. (U.S. Pat. 4,033,797) and Imai et al. (U.S. Pat. 4,356,210).
INDEPENDENT CLAIM 1:
Regarding claim 1, Kinsbron et al. teach a method for fabricating nanostructures using macro pre-patterns, the method comprising consisting essentially of the steps of: (a) depositing a target material on a substrate having macro pre-pattems formed thereon; and (b) depositing the target material on the side surface of the macro pre-patterns by etching, thereby fabricating nanostructures. (Column 1 lines 60-68; Column 2 lines 1-6; Column 3 lines 1-68; Column 4 lines 1-60 - macro-pattern - field oxide or gate electrode. Target material 11. Depositing the target material by backsputtering.)
The difference between Kinsbron et al. and claim 1 is that multiple structures are not taught (Claim 1) and wherein the target material is selected from the group consisting of gold, platinum, silver, copper, aluminum, nickel, iron, titanium, molybdenum, chromium, silicon, indium tin oxide (ITO), titanium oxide, and mixtures thereof is not discussed (Claim 1).
Regarding multiple structures (Claim 1), Dill et al. teach multiple field oxide structures. (Fig. 7b - item 15)
Regarding wherein the target material is selected from the group consisting of gold, platinum, silver, copper, aluminum, nickel, iron, titanium, molybdenum, chromium, silicon, indium tin oxide (ITO), titanium oxide, and mixtures thereof (Claim 1), Kinsbron et al. teach utilizing silicon dioxide for a protection layer on a sidewall. (Column 5 lines 50-53; the protecting film can be made of a predetermined number of protecting layers.  For example, the protecting film can be made of three protecting layers.  Such a three protecting layer structure is useful in a semiconductor laser, since the multilayer structure can increase the reflectivity of the side walls, which reduces the threshold current of the semiconductor layer.  It is preferable that the first and third protecting layers be made of one material selected from the group consisting of Al.sub.2 O.sub.3, SiO.sub.2, SiC, BN, CaF.sub.2, MgF.sub.2 and AlF and that the second layer be made of metal (e.g. Au, Ag, Ti, W or Al) or one material selected from the group consisting of Si, Ge, GaAs, GaAlAs, GaP, InP, InGaAs, InGaAsP and InGaAsSb.  The second protecting layer should have a higher refractive index than the first and third protecting layers.)
Therefore, it would be obvious to one of ordinary skill in the art to replace the silicon dioxide with another protecting layer or multiple protecting layers of metal because Imai et al. show those materials to be equivalent materials as protective materials for sidewalls.
INDEPENDENT CLAIM 2:
Regarding claim 2, Kinsbron et al. teach a method of fabricating nanostructures using macro pre-patterns, the method comprising consisting essentially of the steps of: (a) depositing a target material on a substrate and forming macro pre-patterns; and (b) depositing the target material on the side surface of the macro pre-patterns by etching, thereby fabricating nanostructures. (Column 1 lines 60-68; Column 2 lines 1-6; Column 3 lines 1-68; Column 4 lines 
The difference between Kinsbron et al. and claim 2 is that multiple structures are not taught (Claim 2) and wherein the target material is selected from the group consisting of gold, platinum, silver, copper, aluminum, nickel, iron, titanium, molybdenum, chromium, zinc oxide, silicon, indium tin oxide (ITO), titanium oxide, and mixtures thereof is not discussed (Claim 2).
Regarding multiple structures (Claim 2), Dill et al. teach multiple field oxide structures. (Fig. 7b - item 15)
Regarding wherein the target material is selected from the group consisting of gold, platinum, silver, copper, aluminum, nickel, iron, titanium, molybdenum, chromium, silicon, indium tin oxide (ITO), titanium oxide, and mixtures thereof (Claim 1), Kinsbron et al. teach utilizing silicon dioxide for a protection layer on a sidewall. (Column 5 lines 50-53; Column 4 lines 28-34) Imai et al. teach back sputtering material to form a protective layer on a sidewall. The materials can be selected to be silicon dioxide or silicon among ones to be chosen. (Imai et al. Column 3 lines 48-55, lines 33-38) Furthemore Imai et al. recognize that protecting layers can be made of metals such as Au, Ag, Ti, W, Al.  (Column 4 lines 17-40 -In order to control the reflectivity of the side walls of the semiconductor device, the protecting film can be made of a predetermined number of protecting layers.  For example, the protecting film can be made of three protecting layers.  Such a three protecting layer structure is useful in a semiconductor laser, since the multilayer structure can increase the reflectivity of the side walls, which reduces the threshold current of the semiconductor layer.  It is preferable that the first and third protecting layers be made of one material selected from the group consisting of Al.sub.2 metal (e.g. Au, Ag, Ti, W or Al) or one material selected from the group consisting of Si, Ge, GaAs, GaAlAs, GaP, InP, InGaAs, InGaAsP and InGaAsSb.  The second protecting layer should have a higher refractive index than the first and third protecting layers.)
Therefore, it would be obvious to one of ordinary skill in the art to replace the silicon dioxide with another protecting layer or multiple protecting layers of metal because Imai et al. show those materials to be equivalent materials as protective materials for sidewalls.
DEPENDENT CLAIM 3:
The difference not yet discussed is the step of removing the macro pre-patterns is not discussed.
Regarding claim 3, Dill et al. teach removing the macro pre-patterns. (Column 7 line 16)
DEPENDENT CLAIM 4:
The difference not yet discussed is wherein the macro pre-pattems are obtained by depositing a macro pre-pattern material on a substrate and carrying out a lithography process or an imprinting process.
Regarding claim 4, Dill et al. teach wherein the patterns are formed by lithography. (Column 7 line 16 - photoresist)
DEPENDENT CLAIM 6:
Regarding claim 6, Kinsbron et al. teach utilizing silicon. (Column 3 line 3)
DEPENDENT CLAIM 7:
The difference not yet discussed is wherein the pre-pattern material is selected from the group consisting of polystyrene, chitosan, polyvinyl alcohol, polymethylmethacrylate, photoresist and mixtures thereof.
DEPENDENT CLAIM 8:
Regarding claim 8, Kinsbron et al. teach the etching is back sputtering. (Column 2 line 3)
The motivation for utilizing the features of Dill et al. is that it allows for producing interconnected devices. (See Abstract)
The motivation for utilizing the features of Imai et al. is that it allows for protecting sidewalls. (Column 3 lines 35-38)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Kinsbron et al. by utilizing the features of Dill et al. and Imai et al. because it allows for producing interconnected devices with protected sidewalls.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kinsbron et al. in view of Dill et al. and Imai et al. as applied to claims 1-4, 6-8 above, and further in view of Yamaguchi et al. (U.S. Pat. 4,983,540).
DEPENDENT CLAIM 9:
Regarding claim 9, Yamaguchi et al. teach the pressure to be 0.001 mTorr (Column 7 line 61 which is close to Applicant’s range - i.e. a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Carp, of America v. Banner, 778 F.2d 775, 783, 227 LfSPQ 773, 779 (Fed. Cir. 1985) and the acceleration to be about 0.1 eV (i.e. “about” 0.1 eV is close to Applicant’s 100 eV-Column 4 line 54 - i.e. a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed, Cir. 1985)), DEPENDENT 

DEPENDENT CLAIM 10:
Regarding claim 10, Yamaguchi et al. teach depositing a protective layer after removing the pre-pattern. (Column 2 lines 61-66)
The motivation for utilizing the features of Yamaguchi et al. is that it allows for manufacturing with speed and high precision. (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Yamaguchi et al. because it allows for manufacturing with speed and high precision.
Response to Arguments
Applicant's arguments filed January 25, 2021 have been fully considered but they are not persuasive.
In response to the argument that the prior art does not teach using an imprint mold, nor production of macro pre-patterns, it is argued that the prior art teaches macro pre-pattems and using photolithography to develop the patterns.
In response to the argument that the prior art does not teach applying an imprint mold over a pre-pattem layer where the mold has a plurality of depressions that define the size and shape of macro pre-patterns to be produced, it is argued that the prior art teaches utilizing lithography to develop the macro pre-pattems.
In response to the argument that the prior art does not teach the list of the target material now claimed, it is argued that Iami et al. teach utilizing silicon as a protective sidewall material.
More specifically Kinsbron et al. teach utilizing silicon dioxide for a protection layer on a sidewall. (Column 5 lines 50-53; Column 4 lines 28-34) Imai et al. teach back sputtering material to form a protective layer on a sidewall. The materials can be selected to be silicon dioxide or the protecting film can be made of a predetermined number of protecting layers.  For example, the protecting film can be made of three protecting layers.  Such a three protecting layer structure is useful in a semiconductor laser, since the multilayer structure can increase the reflectivity of the side walls, which reduces the threshold current of the semiconductor layer.  It is preferable that the first and third protecting layers be made of one material selected from the group consisting of Al.sub.2 O.sub.3, SiO.sub.2, SiC, BN, CaF.sub.2, MgF.sub.2 and AlF and that the second layer be made of metal (e.g. Au, Ag, Ti, W or Al) or one material selected from the group consisting of Si, Ge, GaAs, GaAlAs, GaP, InP, InGaAs, InGaAsP and InGaAsSb.  The second protecting layer should have a higher refractive index than the first and third protecting layers.)  Therefore, it would be obvious to one of ordinary skill in the art to replace the silicon dioxide with another protecting layer or multiple protecting layers of metal because Imai et al. show those materials to be equivalent materials as protective materials for sidewalls.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
April 8, 2021